Title: To Benjamin Franklin from the Board of Treasury, 29 September 1779
From: Board of Treasury
To: Franklin, Benjamin


Sir,
Philadelphia, Treasury-Office, September 29th. 1779
The inclosed Resolutions were referred by Congress to the Board of Treasury with Direction to take Order thereon.
The impractibility of executing the Work in this part of the World obliges the Board to forward them to you with an earnest request to have the Medals voted struck as soon as possible with such Devices as may be judged emblematical of the Occasions which excited the Notice and obtained the Thanks of Congress. They are also desirous that the Dies of the different Medals, should be sent by the first Opportunity to America, in Order to be lodged with this Board.
Colonel Fleury will have the Honor of delivering you a Duplicate of this Letter and should he arrive in France previous to the Execution of this Order his Assistance may be of Use to the Medallist as he hath been either a Gallant Actor on the Spot, or an Attentive Observer of the Scenes of the Events and their important Consequences.
I have the Honor to be, Sir, With the greatest Respect, Your most obedient and Humble Servant
Rob. Troup.Secretary
By Order of the BoardHonorable Benjamin Franklin Esqr. Minister Plenipotentiary of the United-States of America at the Court of France—
